DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cheng (U.S. Patent No. 5,349,709).
Regarding claim 1, Cheng teaches in Figures 1-4 a bassinet comprising: a main frame (6), the main frame comprises a top surface; and a bassinet frame (2) detachably installed on the main frame (via hooks 4), the bassinet frame being vertically movable between a first position and a second position relative to the main frame (col. 2, lines 38-47), the bassinet frame comprising a supporting surface (5) for supporting a child, the supporting surface of the bassinet frame being adjacent to the top surface of the main frame and spaced from the top surface of the main frame at a first distance when the bassinet frame is located at the first position relative to the main frame, the supporting surface of the bassinet frame being below see adjustment in FIG. 4; col. 4, lines 56-60).  
Regarding claim 2, Cheng teaches in Figures 1-4 the bassinet of claim 1, wherein the bassinet further comprises a height adjusting assembly (col. 2, lines 38-47; col. 4, lines 56-60), the bassinet frame is slidably installed on the main frame by the height adjusting assembly (band 3 slides through openings in hook 4 for adjustment), so that the bassinet frame is allowed to slide between the first position and the second position relative to the main frame.  
Regarding claim 12, Cheng teaches in Figures 1-4 and column 2, lines 38-47 the bassinet of claim 2, wherein the height adjusting assembly comprises at least one sliding track (openings of hook 4 provide a track for band 3 to slide within) disposed on the bassinet frame, and the bassinet frame is slidably installed on the main frame by the at least one sliding track.  
Regarding claim 13, Cheng teaches in Figures 1-4 and column 2, lines 38-47 the bassinet of claim 12, wherein the bassinet further comprises at least one locking mechanism (adjusting hook 31) for positioning the bassinet frame at the first position or the second position.
Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mariol (U.S. Patent No. 5,553,336).
Regarding claim 1, Mariol teaches in Figures 1-4 a bassinet comprising: a main frame (12), the main frame comprises a top surface (defined by upper frame 16 and corner pieces 22); and a bassinet frame (44, 46, 56) detachably installed on the main frame (col. 4, lines 26-30), the bassinet frame being vertically movable between a first position and a second position relative to the main frame, the bassinet frame comprising a supporting surface (82) for legs 48 partially slid within wells 24), the supporting surface of the bassinet frame being below the top surface of the main frame and spaced from the top surface of the main frame at a second distance greater than the first distance when the bassinet frame is located at the second position relative to the main frame (FIG. 3). Examiner notes the claim does not require the bassinet to be configured for use at the first position and the second position, only that the bassinet is movable between the first position and the second position. 
Regarding claim 2, Mariol teaches in Figures 1-4 the bassinet of claim 1, wherein the bassinet further comprises a height adjusting assembly (24, 48), the bassinet frame is slidably installed on the main frame by the height adjusting assembly, so that the bassinet frame is allowed to slide between the first position and the second position relative to the main frame.  
Regarding claim 3, Mariol teaches in Figures 1-4 the bassinet of claim 2, wherein the height adjusting assembly comprises at least one socket (24) and at least one vertical tube (48), the at least one socket is disposed on the main frame, the at least one vertical tube is disposed on the bassinet frame, and the at least one vertical tube slidably passes through the at least one socket, so that the bassinet frame is slidably installed on the main frame. 
Regarding claim 11, Mariol teaches in Figures 1-4 the bassinet of claim 3, wherein the at least one socket is disposed on a corner (22) of the main frame, the at least one vertical tube is disposed on a corner of the bassinet frame and corresponding to the at least one socket.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mariol (U.S. Patent No. 5,553,336) in view of Li (U.S. Publication No. 2012/0017369).
Regarding claim 4, Mariol teaches the bassinet of claim 3. Mariol does not teach wherein the bassinet further comprises at least one locking mechanism for engaging with the at least one Page 14 of 17socket, the bassinet frame is positioned at the first position or the second position by engagement of the at least one socket and the at least one locking mechanism. Li teaches in Figures 1-4 a bassinet (104) comprising at least one locking mechanism (158) for engaging with at least one Page 14 of 17socket (112), the bassinet frame is positioned at a first position or a second position by engagement of the at least one socket and the at least one locking mechanism ([0025] – [0029]). In view of Li, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add to the bassinet of Mariol locking mechanisms for height adjustment, as in Li, to lock the bassinet relative the main frame at a plurality of distinct height positions. The combination of the locking mechanisms of Li on the vertical tubes and sockets of Mariol would predictably result in the ability of a user to select a desired height for the bassinet.
Regarding claim 5, Mariol in view of Li, as discussed above, teaches the bassinet of claim 4. Furthermore, Li teaches in Figure 4 wherein an engaging hole (166) is formed on the at least one socket, the at least one locking mechanism comprises at least one engaging component (144) movably installed inside the at least one vertical tube for engaging with the engaging hole.  
Regarding claim 6, Mariol in view of Li, as discussed above, teaches the bassinet of claim 5. Furthermore, Li teaches in Figure 4 wherein the at least one locking mechanism further comprises an operating component (168) and at least one linking component (172), and the operating component is coupled to the at least one engaging component by the at least one linking component for driving the at least one engaging component to disengage from the at least one socket.  
Regarding claim 9, Mariol in view of Li, as discussed above, teaches the bassinet of claim 6. Furthermore, Li teaches in Figure 4 wherein the at least one locking mechanism further comprises at least one recovering component (150) for biasing the at least one engaging component to engage with the at least one socket.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mariol in view of Li as applied to claim 4 above, and further in view of Cheng (U.S. Patent No. 6,418,575).
Regarding claim 10, Mariol in view of Li, as discussed above, teaches the bassinet of claim 4. Furthermore, Mariol teaches in Figure 1 wherein the at least one locking mechanism comprises at least one sleeve component (60) disposed on an upper end of the at least one vertical tube, and, Mariol teaches Figure 2 wherein the vertical tube (48) abuts against the at least one socket (at 30) when the bassinet frame is located at the second position. Additionally, .  
Allowable Subject Matter
Claim(s) 7-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  		Cheng or Mariol in view of Li, as discussed above, do not teach the particulars of the locking mechanism claimed in claim 7, “wherein the at least one engaging component is pivoted to the at least one vertical tube, the at least one locking mechanism further comprises at least one plunger component movably disposed inside the at least one vertical tube and at least one pin component disposed on the at least one engaging component, an inclined slot is formed on the at least one plunger component, the at least one pin component slidably passes through the at least one inclined slot, and the at least one linking component is connected to the operating component and the at least one plunger component for driving the at least one plunger component by the operating component so as to rotate the at least one engaging component via sliding movement of the at least one pin component within the inclined slot”. .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        1/28/2021